This office action is in response to the amendment filed on 08/11/2022.  Claims 1-3 and 5-21 are currently pending and being examined.  Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8, 11-18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 8, 13 and 15 are objected to because of the following informalities:  
Claim 1 recites “and the outer tube . ” in line 7.  The period “ . “ in the middle of the claim should be removed.  Appropriate correction is required.
Claim 8 recites “a second fuel injection hole” in line 2.  However, neither claim 8 nor claim 1 first positively recites a first fuel injection hole.  Appropriate correction is required.
Claim 13 recites “a plurality of third fuel injection holes” in line 2.  However, neither claim 13 nor claim 11 or 1 first positively recites a first or second fuel injection hole.  Appropriate correction is required.
Claim 15 recites “a fourth fuel injection hole” in lines 1-2.  However, neither claim 11 nor claim 1 first positively recites a first or second or third fuel injection hole.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 8, 11-18, 20 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Shershnyov et al (KR-102343002).

    PNG
    media_image1.png
    568
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    568
    816
    media_image2.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to marked-up figure 4 shown immediately above, Shershnyov discloses a combustor nozzle assembly (as shown in figures 3-10) comprising: a central nozzle tube; an inner nozzle tube surrounding the central nozzle tube in a spaced-apart state; an outer nozzle tube surrounding the inner nozzle tube in a spaced-apart state; a pilot fuel injector provided between the central nozzle tube and the inner nozzle tube; and a main fuel injector provided between the inner nozzle tube and the outer nozzle tube, wherein the pilot fuel injector comprises: a pilot annular ring disposed between the central nozzle tube and the inner nozzle tube; and a plurality of pilot struts extending radially from the central nozzle tube toward the pilot annular ring.

Regarding dependent Claim 2, Shershnyov discloses wherein 15a pilot flow path is formed between the central nozzle tube and the inner nozzle tube, and a main flow path is formed between the inner nozzle tube and the outer nozzle tube, wherein fuel-air concentration in the pilot flow path and fuel-air concentration in the main flow path are adjusted to be equal to or different from each other according to an operation purpose (figure 4 shows the main flow path is larger than the pilot flow path, also the number of fuel opening/fuel injectors in the main and pilot flow paths are different thus the fuel-air concentrations will be different in each path).
Regarding dependent Claim 3, Shershnyov discloses wherein a fuel concentration in the pilot flow path is adjusted to be higher or lower than a fuel concentration in the main flow path according to the operation purpose (figure 4 shows the main flow paths are larger than the pilot flow paths; also the number of fuel opening/fuel injectors in the main flow path is larger/ different than the injectors in the pilot flow path, thus the fuel-air concentrations will be lower in the pilot flow path).
Regarding dependent Claim 5, Shershnyov discloses wherein the plurality of pilot struts (1530 see figure 4 and also figure 5 showing plural struts) are arranged at regular intervals along a circumferential direction of the central nozzle tube.
Regarding dependent Claim 6, Shershnyov discloses wherein the pilot annular ring includes a plurality of first fuel injection holes (1533 in figure 4) along a circumferential direction thereof.
Regarding dependent Claim 8, Shershnyov discloses wherein a second fuel injection hole is formed in each of the plurality of pilot struts (1533 in figure 4; notice that claim 8 depends from 1 and in claim 1 there is no first fuel injection hole).
Regarding dependent Claim 11, Shershnyov discloses (referring to marked-up figure 4 above) wherein the main fuel 3Serial No.: 17/359,574Attorney Docket No.: 40011-1175 injector comprises: at least one main annular ring disposed between the inner nozzle tube and the outer nozzle tube; and a plurality of main struts extending radially from the inner nozzle tube toward the main annular ring.
Regarding dependent Claim 12, Shershnyov discloses (referring to figure 6 and marked-up figure 4 above) wherein the plurality of main struts are arranged at regular intervals along a circumferential direction of the inner nozzle tube.
Regarding dependent Claim 13, Shershnyov discloses (referring to figure 6) wherein the main annular ring includes a plurality of third fuel injection holes (1630, 1631, 1632, 1640 )  along a circumferential direction thereof.
Regarding dependent Claim 14, Shershnyov discloses wherein the plurality of third fuel injection holes (1630, 1631, 1632 in figure 6) are formed in each of radially inner and outer surfaces of the main annular ring.
Regarding dependent Claim 15, Shershnyov discloses wherein a fourth fuel injection hole is formed in each of the plurality of main struts (1630, 1631, 1632, or 1640 in figure 6).
Regarding dependent Claim 16, Shershnyov discloses wherein each of the plurality of main struts is provided with a plurality of fourth fuel injection holes 1640 on side surfaces facing each other in a circumferential direction of the main strut.
Regarding dependent Claim 17, Shershnyov discloses wherein each of the plurality of main struts includes: a first main strut part 1612 extending from the inner nozzle tube to the main annular ring; and a second main strut part 1623 extending radially from the main annular ring toward the outer nozzle tube.
Regarding dependent Claim 18, Shershnyov discloses further comprising: a main swirler (150 in figure 3) provided on a downstream side of the main fuel injector in an airflow direction to generate a swirling flow, wherein the central nozzle tube, the 35inner nozzle tube, the pilot fuel injector, and the main fuel injector are inserted in an assembled state into the outer nozzle tube to which the main swirler is attached, as shown in figures 3 and 7.
In regards to Independent Claim 20, and with particular reference to Figure 4 shown immediately above, Shershnyov discloses a gas turbine combustor (1200 in figure 2) comprising: a liner (1251 in figure 2) configured to define a combustion 1240; a flow sleeve 1253 configured to surround the liner to form an annular flow space 10therebetween; an end plate 1270 coupled to a front side of the flow sleeve (as shown in figure 2, the end plate is connected to the flow sleeve); and a nozzle assembly (as shown in figure 3) supported by the end plate and coupled to a front side of the liner, the nozzle assembly comprising (refer to marked-up figure 4 above):
a central nozzle tube; 5an inner nozzle tube surrounding the central nozzle tube in a spaced-apart state; an outer nozzle tube surrounding the inner nozzle tube in a spaced-apart state; a pilot fuel injector provided between the central nozzle tube and the inner 10nozzle tube; and a main fuel injector provided between the inner nozzle tube and the outer nozzle tube and wherein the pilot fuel injector comprises; a pilot annular ring disposed between the central nozzle tube and the inner nozzle tube; and a plurality of pilot struts extending radially from the central nozzle tube toward the pilot annular ring.
In regards to Independent Claim 21, and with particular reference to Figure 4 shown immediately above, Shershnyov discloses a combustor nozzle assembly (as shown in figures 3-10) comprising: a central nozzle tube; 5Serial No.: 17/359,574Attorney Docket No.: 40011-1175 an inner nozzle tube surrounding the central nozzle tube in a spaced-apart state; an outer nozzle tube surrounding the inner nozzle tube in a spaced-apart state; a pilot fuel injector provided between the central nozzle tube and the inner nozzle tube; and a main fuel injector provided between the inner nozzle tube and the outer nozzle tube, wherein the main fuel injector comprises: at least one main annular ring disposed between the inner nozzle tube and the outer nozzle tube: and a plurality of main struts extending radially from the inner nozzle tube towards the main annular ring.

Allowable Subject Matter
Claims 7, 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741